Per Curiam.

The declaration alleges, that the defendant, for the consideration of a certain sum of money specified, did give, grant, sell, and convey, to the plaintiff and his heirs and assigns for ever, two third parti- of a certain right or share of land, in the said deed particularly mentioned and specified, without any further description. This, we think, is all that was necessary. It is enough to prevent surprise on the defendant, and gives him all that is necessary to enable him to plead, and defend the action. Proferí of the deed being made, he is entitled to oyer, and thereby obtains every particularity he can want. This mode of declaring is sanctioned by the cases, and highly approved by Sergeant Williams, in his notes to Saunders. (1 Saund. 233. n. 2.) Courts very much discountenance unnecessary prolixity of pleading; and, therefore, says he, in an action of covenant for non-payment of rent, it is sufficient to allege in *376the declaration, that the plaintiff, on such a day and year, at such a place, by a certain indenture made between him of the one part, and the defendant of the other part, (which the plaintiff brings here into court,) demised to the defendant certain premises partic'ularly mentioned and described in the said in denture, without setting out particularly the parcels of land demised. (2 Chitt11's Fl. 192. n. (i.) If this be a sound rule in covenant for non-payment of rent, it is equally applicable to the case before us. We are, accordingly, of opinion, that the declaration is sufficient, and that the plaintiff is entitled to judgment on the demurrer.
Judgment for the plaintiff.